Citation Nr: 0429495	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  02-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Providence, Rhode Island, 
Regional Office (RO).


FINDINGS OF FACT

1.  First degree pes planus was noted at the time of the 
veteran's acceptance and enrollment into active military 
service.

2.  Asymptomatic pes planus was noted at service discharge.

3.  The pre-existing pes planus is not shown to have 
undergone any increase in severity during active service that 
could be identified as an advancement beyond normal 
progression.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to the presumption of 
soundness with respect to his pes planus.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2004).

2.  The veteran is not entitled to the presumption of 
aggravation with respect to his pes planus, and service 
connection is therefore not warranted.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as  Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt " and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In October 2000, the veteran requested service connection for 
pes planus.  In August 2001, the RO, by letter, informed the 
veteran of the requirements of VCAA.  A rating action in 
March 2002 denied service connection for pes planus.  The 
veteran filed a timely appeal.  In a statement of the case, 
dated in September 2002 and supplemental statement of the 
case dated in June 2004, the veteran was provided with the 
applicable law and regulations regarding VCAA.




Law and Regulations

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

A veteran shall be taken to have been in sound condition when 
enrolled for service, except as to disorders noted at the 
time of examination, acceptance, and enrollment or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C.A. § 1111 (West 2004); 38 C.F.R. 
§ 3.304(b) (2004). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2004).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2004).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
-- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).


Factual Background

During the veteran's enlistment examination in February 1941, 
he was noted to have first degree pes planus.  The remaining 
records contain no reference to pes planus at all.  During 
the November 1945 separation physical examination, there was 
no significant abnormality of the feet, or the lower 
extremities noted.  The pes planus was described as 
asymptomatic.

Of record are post service treatment reports from the 
veteran's private podiatrist, dated from 1994 to 2000.  The 
records primarily show treatment of various other foot 
disorders including onychomycosis, chronic heel pain, foot 
drop and ingrown toenails.  During this time the veteran had 
been periodically fitted for orthotics.  In a September 2001 
medical opinion the veteran's private podiatrist noted that 
she had reviewed the veteran's service medical records, which 
noted first-degree pes planus.  She concluded that his 
current flat foot condition was related to or one in the same 
as the diagnosis made in service.  

In a statement received by the RO in August 2002 the veteran 
indicated that shortly after service discharge he began 
having problems with his feet and was treated by several 
private physicians who have since died or retired.  Their 
records are  unavailable.  He was fitted for orthotics to 
alleviate the pain and ease his walking and standing 
problems.  He gave a post service history of working in the 
retail business, which required prolonged standing.  

Additional VA outpatient medical records show treatment for 
ankle problems and pes planus from January 2000 to December 
2002.  

In a subsequent statement dated in March 2003, the veteran's 
private podiatrist noted that she had treated the veteran for 
over five years and had watched his foot pathology worsen.  
She stated that he developed significant aggravation of his 
pes planus and ankle valgus while in the service.  She also 
noted that there was no doubt that the veteran's symptoms had 
progressively worsened and that age had now aggravated and 
already aggravated condition.  

In a June 2003 statement, the veteran's private podiatrist 
noted that the veteran had a long history of flat feet which 
required corrective shoe gear with arch supports designed to 
stabilize his flat feet.  She stated that in service the 
veteran had been given regulation shoe gear and was not 
allowed to wear his own corrective shoe gear.  The podiatrist 
indicated that four years of standing, running and 
functioning with shoes not designed to support and stabilize 
his flat feet, was the first in a series of events leading 
the veteran's current foot condition.  The veteran reported 
that he had complained about his condition to no avail.  She 
concluded that the veteran's overall arthritic condition 
resulted from not addressing his asymptomatic flat feet.  She 
acknowledged that flat feet are not usually a problem early 
on, but that bones, joints and tendons become fatigued, 
stressed and weaken and eventually collapse.  This results in 
accommodative joint changes in the bone position and 
malalignment and eventual arthritis.  She concluded that the 
veteran's current conditions of midfoot arthritis, posterior 
tibial function, ankle valgus, sinus tarsi syndrome and pain 
stem from a lack of support of a flat foot earlier on.

On VA examination in December 2003 the examiner noted the 
veteran's complaints of pain secondary to the significantly 
symptomatic flat foot.  The veteran has been treated for 
various foot problems, including severe flat foot deformity 
with significant arthritic and degenerative joint changes of 
the ankle subtalar joints and the midfoot.  During the 
veteran's military service it was noted that at enlistment he 
had first degree flat foot, which was nonrigid in nature.  
The separation examination in November 1945 related pes 
planus deformity, which at that time was asymptomatic.  The 
VA examiner referred to the recent June 2003 opinion, which 
related that the veteran's overall arthritic condition 
resulted from not addressing asymptomatic flatfeet during his 
military service.  The VA examiner also reviewed the 
podiatrist's treatment records noting that the veteran had 
not been treated specifically for flat foot disorder 
according to the clinical notes.  

The VA examiner concluded that he could not state that the 
veteran's military service caused or exacerbated his current 
condition.  He noted that the veteran was asymptomatic with 
non-rigid flatfoot during his military service and that a 
rigid deformity had not developed until many years after his 
military service.  Therefore, he could not concur with the 
June 2003 private opinion relating that the veteran's 
asymptomatic flat foot at discharge, which was not medically 
addressed, aggravated or made worse his current condition.  

Analysis

With respect to establishing service connection for the pre-
existing disability of pes planus, the Board is obligated to 
consider whether such condition increased in severity during 
active service.  The Board shall initially focus on the 
veteran's service medical records upon entry and discharge 
from active service as these medical records are pertinent to 
ascertaining any increase in severity of the veteran's pes 
planus.

The report of the veteran's examination on entry into service 
shows that he had first degree pes planus, when he enrolled 
for service.  He is not, therefore, entitled to the 
presumption of soundness on entering service and the Board 
finds that pes planus existed prior to the veteran's entering 
service.  Since pes planus clearly preexisted service, 
service connection can be granted only if it is shown to have 
undergone an increase in severity therein such as to 
constitute aggravation under the law.  However, there is 
nothing in the medical records to suggest that the pes planus 
underwent any pathological advancement during active duty.  
The service medical records are entirely negative for 
complaints of symptomatic pes planus during service.  At 
service discharge in 1945 the veteran's pes planus was 
described as asymptomatic.  Therefore, the Board also 
concludes that the veteran's first degree pes planus upon 
entry into active service and the asymptomatic findings upon 
discharge indicate that his pes planus condition did not 
increase during active service.

In Hunt, the Court held that the presumption of aggravation 
did not apply to a veteran with a preexisting disorder when 
the medical evidence showed only temporary defects during 
military service, and that the veteran was asymptomatic at 
separation.  See also Sondel v. West, 13 Vet. App. 213, 218-
219 (1999).  Therefore, the service medical records also 
constitute clear and unmistakable evidence that rebuts the 
presumption of aggravation, assuming that it had attached (as 
a result of an increase in severity during service). 

In fact no further reference to pes planus is found in the 
records until 1994.  The veteran states that he sought 
treatment for painful feet shortly after his release from 
service and has had periodic treatment for the same since 
that time.  While the Board does not question his veracity, 
the veteran has been unable to produce evidence of treatment 
for flat feet prior to 1994.

As noted above, there is some disagreement among the 
examining physicians as to whether the veteran's pes planus 
was aggravated by his military service.  The Board has 
considered the private podiatrist's opinion suggesting that 
the veteran's preexisting pes planus was "aggravated" by 
service.  She based much of he opinion on statements made to 
her by the veteran.  Medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995). Furthermore, the VA 
examination report dated December 2003 contradicts this 
positive evidence.  

The Board finds that the comments from the veteran's treating 
private podiatrist do not put the evidence concerning 
aggravation into a state of relative equipoise (necessitating 
a finding in the veteran's favor).  The Board has reviewed 
the entirety of the veteran's private podiatry clinic 
treatment records contained in the claims file, and notes 
that there is no evidence that the private opinion of record 
is supported with a review of the relevant medical evidence 
as contained in the claims file, such as the veteran's highly 
probative service medical records.  To the contrary, it is 
apparent that the opinion was entered in light of the history 
as provided by the veteran (including his assertions that he 
complained service physicians, which is not supported by the 
record), and because of her observation of the veteran's 
current severe problems as observed almost 50 years after his 
period of active service.  The Board observes that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995). The Board also notes that the United 
States Court of Appeals for Veterans Claims (the Court) has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  The Board therefore finds that the opinion is much 
less probative as to the issue of whether the veteran's 
preexisting bilateral pes planus underwent a permanent 
increase in severity during his active service, as this 
opinion is inherently less credible than that of the VA 
examiner.

Thus, the Board gives significant weight to the opinion from 
the VA examiner because it is clearly based on a review of 
the entire record and because it is consistent with the 
available evidence, or absence thereof.  In other words, the 
conclusion reached by the VA examiner appears consistent with 
the lack of showing of any symptomatic pes planus until many 
years after service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for pes planus and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).  
ORDER

Entitlement to service connection for pes planus is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



